Exhibit 10.14.2

NONEMPLOYEE DIRECTORS COMPENSATION
Effective November 6, 2013
Annual retainer
$22,500 per quarter, payable in cash or as otherwise elected by a nonemployee
director pursuant to the Deferred Compensation Plan (“Deferred Plan”).
Annual RSU grant1
An annual restricted share unit (“RSU”) grant of the number of RSUs equal to
$160,000 divided by the closing price of the Company’s common shares on the date
of grant; one year cliff vest.
Presiding Director


Additional retainer is $5,000 per quarter, payable in cash or as elected under
Deferred Plan. Annual RSU grant value increased by $20,000.
Audit Committee Chair
Additional retainer is $5,000 per quarter, payable in cash or as elected under
Deferred Plan.
Human Resources and Compensation Committee Chair
Additional retainer is $3,750 per quarter, payable in cash or as elected under
Deferred Plan.
Nominating and Governance Committee Chair
Additional retainer is $2,500 per quarter, payable in cash or as elected under
Deferred Plan.























































_________________________ 
1 Awards to be granted pursuant to the 2007 Nonemployee Directors' Equity
Incentive Plan.




